 



Exhibit 10.3
     June 28, 2007

     
To:
  Parker Drilling Company
 
  1401 Enclave Parkway, Suite 600
 
  Houston, Texas 77077
 
  Attn: General Counsel
 
  Telephone: (281) 406-2000
 
  Facsimile: (281) 406-2001
 
   
From:
  Lehman Brothers Inc., acting as Agent
 
  Lehman Brothers OTC Derivatives Inc., acting as Principal
 
  c/o Lehman Brothers
 
  745 Seventh Avenue
 
  New York, NY 10019
 
  Attn: Andrew Yare – Transaction Management Group
 
  Facsimile:           646-885-9546 (United States of America)
 
  Telephone:           212-526-9986
 
   
Re:
  Convertible Bond Hedge Transaction
 
  (Transaction Reference Number:                    )

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the "Transaction”) between Lehman Brothers OTC
Derivatives Inc., acting as Principal (“Lehman”) and Parker Drilling Company
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below. This Confirmation is sent on
behalf of both Lehman and Lehman Brothers Inc., acting as Agent (“LBI”). Lehman
Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (except to the extent expressly amended by this
Confirmation) (the “Equity Definitions”, and together with the 2000 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. and as in effect on the date hereof (“ISDA”). In
the event of any inconsistency between the 2000 Definitions and the Equity
Definitions, the Equity Definitions will govern. Certain defined terms used
herein have the meanings assigned to them in an Indenture to be dated as of
July 5, 2007 between Counterparty and The Bank of New York Trust Company, N.A.
as trustee (the "Indenture”) relating to the USD 115.0 principal amount of
2.125% Convertible Senior Notes due July 15, 2012 (the “Convertible
Securities”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties.
     This Confirmation evidences a complete and binding agreement between Lehman
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Lehman and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation), except to the extent
amended, modified or supplemented by this Confirmation.

 



--------------------------------------------------------------------------------



 



     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

         
 
  Agent:   LBI is acting as agent on behalf of Lehman and Issuer for the
Transaction. LBI has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.
 
       
 
  Trade Date:   June 28, 2007
 
       
 
  Effective Date:   The closing date of the offering of the Convertible
Securities.
 
       
 
  Option Type:   Call
 
       
 
  Seller:   Lehman
 
       
 
  Buyer:   Counterparty
 
       
 
  Shares:   The Common Stock of Counterparty, par value USD 0.162/3 per share
(Ticker Symbol:
 
      “PKD”).
 
       
 
  Number of Options:   10% of the number of Convertible Securities in
denominations of USD1,000 principal amount issued by Counterparty on the closing
date for the initial issuance of the Convertible Securities; provided that if
the Underwriters, as defined in the Underwriting Agreement dated the date hereof
between the Company and Banc of America Securities LLC, as representative of the
several underwriters (the “Underwriting Agreement”) exercise their option to
purchase additional Securities pursuant to Section 2(c) of the Underwriting
Agreement, then on the Additional Premium Payment Date, the Number of Options
shall be automatically increased by 10% of the number of Convertible Securities
in denominations of USD 1,000 principal amount issued pursuant to such exercise
(such Convertible Securities, the “Additional Securities”).
 
       
 
  Number of Shares:   As of any date, the product of the Number of Options and
the Conversion Rate in effect on such date.
 
       
 
  Conversion Rate:   As defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to Sections 3.01(e), 10.01(c),
10.01(d), 10.04(g) and 10.04(h) of the Indenture.
 
       
 
  Strike Price:   USD 13.8463
 
       
 
  Premium:   USD 2,895,700 provided that if the Number of Options is increased
pursuant to the proviso to the definition of Number of Options above, an
additional Premium equal to the product of

2



--------------------------------------------------------------------------------



 



         
 
      the number of Options by which the Number of Options is so increased and
USD 251.80 shall be paid on the Additional Premium Payment Date.
 
       
 
  Premium Payment Date:   July 5, 2007
 
       
 
  Additional Premium Payment Date:   The closing date for the purchase and sale
of the Additional Securities.
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   All Exchanges
 
       
 
  Procedures for Exercise:    
 
       
 
  Potential Exercise Dates:   Each Conversion Date.
 
       
 
  Conversion Date:   Each “Conversion Date” as defined in the Indenture.
 
       
 
  Required Exercise on Conversion Dates:   On each Conversion Date, a number of
Options equal to the number of Convertible Securities in denominations of
USD1,000 principal amount submitted for conversion on such Conversion Date in
accordance with the terms of the Indenture shall be automatically exercised,
subject to “Notice of Exercise” below.
 
       
 
  Expiration Date:   July 15, 2012
 
       
 
  Automatic Exercise:   As provided above under “Required Exercise on Conversion
Dates”.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Options, Counterparty must notify Lehman
in writing prior to 5:00 PM, New York City time, on the Scheduled Valid Day
prior to the scheduled first day of the applicable Settlement Averaging Period
relating to the Convertible Securities converted on the Conversion Date
occurring on the relevant Exercise Date (such Convertible Securities, the
“Relevant Convertible Securities”) of (i) the number of Options being exercised
on such Exercise Date, (ii) the scheduled first day of the applicable Settlement
Averaging Period, (iii) the scheduled settlement date under the Indenture for
the Relevant Convertible Securities and (iv) whether Counterparty has elected to
satisfy its conversion obligations with respect to the Relevant Convertible
Securities in Shares only (as described in Section 10.02(b) of the Indenture)
(“Gross Share Settlement”); provided that with respect to Options relating to
Relevant Convertible Securities with a Conversion Date occurring on or after
April 15, 2012, such Notice of Exercise may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of Options being exercised.

3



--------------------------------------------------------------------------------



 



         
 
  Notice of Gross Share Settlement:   If Counterparty has elected Gross Share
Settlement for all Convertible Securities with a Conversion Date occurring on or
after April 15, 2012, then with respect to Options relating to such Convertible
Securities, Counterparty shall notify Lehman of such election before 5:00 p.m.
(New York City time) on or prior to April 15, 2012.
 
       
 
  Lehman’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:   To be provided by Lehman.
 
       
 
  Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   Lehman will deliver to Counterparty, on or before the
relevant Settlement Date, a number of Shares equal to the Net Shares in respect
of any Option exercised or deemed exercised hereunder. In no event will the Net
Shares be less than zero.
 
       
 
  Net Shares:   In respect of any Option exercised or deemed exercised, a number
of Shares equal to (i) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such exercisable Option, of (A) the product of
(x) excess, if any, of the Relevant Price less the Strike Price on such Valid
Day and (y) the Conversion Rate on such Valid Day divided by (B) such Relevant
Price, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (A) above results
in a negative number, such number shall be replaced with the number zero.
Notwithstanding the forgoing, if Counterparty has elected Gross Share Settlement
and so specified in the Notice of Exercise, or if applicable, the Notice of
Gross Share Settlement, then with respect to any Option relating to the Relevant
Convertible Securities with a Conversion Date occurring on or following
April 15, 2012, the Net Shares shall be equal to the lesser of (i) a number of
Shares determined as described above and (ii) a number of Shares equal to the
Net Convertible Value for such Option divided by the Obligation Price. Lehman
will deliver cash in lieu of any fractional Shares to be delivered with respect
to any Net Shares valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period.
 
       
 
  Net Convertible Value:   With respect to an Option, (i) the Total Convertible
Value for such Option minus (ii) USD 1,000.
 
       
 
  Total Convertible Value:   With respect to an Option, (i) the aggregate number
of Shares, if any, that Counterparty is obligated to deliver to the holder of an
Convertible Security for the relevant Conversion Date pursuant

4



--------------------------------------------------------------------------------



 



         
 
      to Section 10.03(b) of the Indenture, multiplied by (ii) the Obligation
Price.
 
       
 
  Obligation Price:   The opening price as displayed under the heading Op on
Bloomberg page PKD.N <equity> (or any successor thereto) on the Obligation
Valuation Date.
 
       
 
  Obligation Valuation Date:   Settlement Date
 
       
 
  Settlement Averaging Period:   For any Option, (i) with respect to an Option
with a Conversion Date occurring prior to April 15, 2012, the twenty
(20) consecutive Valid Day period beginning on, and including, the third Valid
Day following such Conversion Date (or the forty (40) consecutive Valid Day
period commencing on, and including, the third Valid Day following such
Conversion Date if Counterparty has elected Gross Share Settlement and specified
Gross Share Settlement in the Notice of Exercise) or (ii) with respect to an
Option with a Conversion Date occurring on or following April 15, 2012, the
twenty (20) consecutive Valid Day period beginning on, and including, the
twenty-second (22nd) Scheduled Valid Day immediately prior to the Expiration
Date (or the forty (40) consecutive Valid Day period commencing on, and
including, the forty second (42nd) Scheduled Valid Day immediately prior to the
Expiration Date if Counterparty has delivered a Notice of Gross Share Settlement
to Lehman on or prior to April 15, 2012).
 
       
 
  Settlement Date:   For any Option, the third Valid Day following the final day
of the applicable Settlement Averaging Period with respect to such Option.
 
       
 
  Settlement Currency:   USD
 
       
 
  Valid Day:   A day on which (i) there is no Market Disruption Event and
(ii) trading in the Shares generally occurs on the Exchange or, if the Shares
are not then listed on the Exchange, on the principal other U.S. national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a U.S. national or regional securities exchange,
on the principal other market on which the Shares are then traded. If the Shares
(or other security for which a Relevant Price must be determined) is not so
listed or quoted, a Valid Day means a Business Day.
 
       
 
  Scheduled Valid Day:   A day that is scheduled to be a Valid Day on the
primary U.S. national securities exchange or market on which the Shares are
listed or admitted to trading.
 
       
 
  Market Disruption Event:   Section 6.3 of the Equity Definitions is hereby
replaced in its entirety by the following:
 
       
 
      Market Disruption Event means in respect of a Share, (i) a failure by the
Exchange or, if the Shares are not then listed on the Exchange, by the principal
other U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional

5



--------------------------------------------------------------------------------



 



         
 
      securities exchange, by the principal other market on which the Shares are
then traded, to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m., New York City time, on any trading
day for the Shares for an aggregate one half hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Shares or in any options,
contracts or future contracts relating to the Shares.
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading Bloomberg VWAP on Bloomberg page PKD.N
<equity> AQR (or any equivalent successor if such page is not available) in
respect of the period from the scheduled opening time of trading on the Exchange
to the Scheduled Closing Time of the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valid Day, as determined by the Calculation Agent using a volume-weighted
method). The Relevant Price will be determined without regard to after hours
trading or any other trading outside of the regular trading session hours.
 
       
 
  Other Applicable Provisions:   To the extent Lehman is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-Settled” shall be
read as references to “Net Share Settled”. “Net Share Settled” in relation to
any Option means that Lehman is obligated to deliver Shares hereunder.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Lehman may, in whole or in part, deliver Shares in
certificated form representing the Number of Shares to be Delivered to
Counterparty in lieu of delivery through the Clearance System. With respect to
such certificated Shares, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by deleting the
remainder of the provision after the word “encumbrance” in the fourth line
thereof.
 
       
 
  Share Adjustments:    
 
       
 
  Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in
Sections 10.04(a) through (f) of the Indenture, the Calculation Agent shall upon
prior written notice to Counterparty make a corresponding adjustment, which it
reasonably determines in good faith to be necessary, to the terms relevant to
the exercise, settlement or payment of the Transaction. Immediately upon the

6



--------------------------------------------------------------------------------



 



         
 
      occurrence of any “Adjustment Event”, as defined in the Indenture,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments. Additionally, notwithstanding Section 11.2 of the
Equity Definitions, Potential Adjustment Event shall not apply to this
Transaction and, if and to the extent that any event or condition occurs during
the term of the Transaction with respect to Counterparty and the Shares of the
type described in Section 11.2(e), the Calculation Agent shall not make any
adjustment to the terms relevant to the exercise, settlement or payment of the
Transaction, except to the extent otherwise described in this paragraph, without
the prior written consent of Counterparty.
 
       
 
  Extraordinary Events:    
 
       
 
  Merger Events:   Section 12.1(b) of the Equity Definitions is hereby amended
and restated in its entirety for purposes of this Confirmation so that “Merger
Event” means the occurrence of any event or condition set forth in Section 10.06
of the Indenture.
 
       
 
  Tender Offer:   Section 12.1(d) of the Equity Definitions is hereby amended
and restated in its entirety for purposes of this Confirmation so that a “Tender
Offer” means the occurrence of any event or condition set forth in Clause (1) of
the definition of “Fundamental Change” in Section 1.01 of the Indenture.
 
       
 
  Consequences of Merger Events and Tender Offers:   Notwithstanding
Sections 12.2 and 12.3 of the Equity Definitions, upon the occurrence of a
Merger Event or Tender Offer, the Calculation Agent shall, to the extent that
any such Merger Event or Tender Offer results in adjustments to the terms of the
exercise, settlement or payment under the Indenture, upon prior written notice
to Counterparty, make the corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction; provided that such
adjustment shall be made without regard to (x) any adjustment to the Conversion
Rate pursuant to Sections 10.01(c), 10.04(g), or 10.04(h) of the Indenture and
(y) unless and to the extent otherwise agreed by Lehman and Counterparty (and
provided that Lehman may not be required so to agree), the election, if any, by
Counterparty to adjust the Conversion Rate and the related conversion obligation
pursuant to Section 10.01(d) of the Indenture.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or

7



--------------------------------------------------------------------------------



 



         
 
      re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market System (or their respective successors);
if the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange; provided further that, in determining any
Cancellation Amount, notwithstanding any term or provision in the Agreement or
the Equity Definitions, the Calculation Agent shall comply with the terms and
provisions set forth in Section 8(n)(iii) of this Confirmation.
 
       
 
  Additional Disruption Events:    
 
       
 
  (a) Change in Law:   Applicable (provided that clause (y) of this term set
forth in Section 12.9(a)(ii) of the Equity Definitions shall not apply)
 
       
 
  (b) Insolvency Filing:   Applicable
 
       
 
  (c) Hedging Disruption:   Applicable
 
       
 
  Hedging Party:   For all applicable Additional Disruption Events, Lehman
 
       
 
  Determining Party:   For all applicable Additional Disruption Events, Lehman
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments Regarding Hedging Activities:   Applicable.
 
       
 
  Additional Acknowledgments:   Applicable

     3. Calculation Agent: LBI; provided that all calculations, determinations
and adjustments made by LBI in respect of this Transaction as Calculation Agent
shall be made in good faith and in a commercially reasonable manner.
     4. Account Details:
          Lehman Payment Instructions:
JPMorgan Chase Bank
Swift Code: CHASUS33XXX
ABA: 021000021
Account Name: Lehman Brothers OTC Derivatives
Account No.: 066626277
          Counterparty Payment Instructions:
To be provided by Counterparty.
     5. Offices:

8



--------------------------------------------------------------------------------



 



The Office of Lehman for the Transaction is:

         
 
  Lehman Brothers OTC Derivatives Inc.    
 
  c/o Lehman Brothers    
 
  745 Seventh Avenue    
 
  New York, NY 10019    
 
  Attn: Andrew Yare – Transaction Management Group    
 
  Facsimile: 646-885-9546 (United States of America)    
 
  Telephone: 212-526-9986    

The Office of Counterparty for the Transaction is:

         
 
  Parker Drilling Company    
 
  1401 Enclave Parkway, Suite 600    
 
  Houston, Texas 77077    
 
  Attn: General Counsel    

  6.   Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

         
 
  To:   Parker Drilling Company
 
      1401 Enclave Parkway, Suite 600
 
      Houston, Texas 77077
 
  Attn:   General Counsel
 
  Telephone:   (281) 406-2000
 
  Facsimile:   (281) 406-2001

  (b)   Address for notices or communications to Lehman:

To be provided by Lehman

  7.   Representations, Warranties and Agreements:

  (a)   In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Lehman as follows:

  (i)   On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

9



--------------------------------------------------------------------------------



 



  (ii)   (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.     (iii)   On the Trade Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Lehman.     (iv)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Lehman is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.     (v)   Without
limiting the generality of Section 3(a)(iii) of the Agreement, the Transaction
will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.     (vi)  
Prior to the Trade Date, Counterparty shall deliver to Lehman a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Lehman shall reasonably request.     (vii)  
Counterparty is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) in violation of the Exchange Act or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act.    
(viii)   Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.     (ix)   On the Trade Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty and (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

10



--------------------------------------------------------------------------------



 



  (x)   On the Trade Date, the representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 1(A) of the Underwriting
Agreement are true and correct.     (xi)   Counterparty understands no
obligations of Lehman to it hereunder will be entitled to the benefit of deposit
insurance and that such obligations will not be guaranteed by any affiliate of
Lehman or any governmental agency.

  (b)   Each of Lehman and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.     (c)   Each of Lehman and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Lehman that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.     (d)   Each of Lehman and Counterparty agrees and
acknowledges that Lehman is a “swap participant” and “financial participant”,
and that Counterparty is a “swap participant”, in each case within the meaning
of Sections 101(53C) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Lehman is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.     (e)   Counterparty shall
deliver to Lehman an opinion of counsel, dated as of the Effective Date and
reasonably acceptable to Lehman in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement.     8.   Other Provisions:  
  (a)   Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture which results in an acceleration of
indebtedness evidenced by the outstanding Securities under the Indenture,
(ii) an Amendment Event or (iii) a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Lehman shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement; provided that in the case of a Repayment Event the Transaction
shall be subject to termination only in respect of the number of

11



--------------------------------------------------------------------------------



 



      Convertible Securities that cease to be outstanding in connection with or
as a result of such Repayment Event.

     “Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Securities governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Securities (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Securities to amend.
     “Repayment Event” means that (A) any Convertible Securities are repurchased
(whether in connection with or as a result of a change of control, howsoever
defined, or for any other reason) by Counterparty or any of its subsidiaries,
(B) any Convertible Securities are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described), (C) any principal of any of the Convertible Securities is
repaid prior to the final maturity date of the Convertible Securities (whether
following acceleration of the Convertible Securities or otherwise), or (D) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Securities pursuant to the terms of the Indenture
as in effect on the date hereof shall not be Repayment Events.

  (b)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(k) below, Lehman shall owe
Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events and Tender Offers” above, or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of an
Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Lehman to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Lehman, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Lehman shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

12



--------------------------------------------------------------------------------



 



     
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. For the avoidance of
doubt (and notwithstanding anything herein, in the Agreement or otherwise to the
contrary), the Share Termination Delivery Property may included shares which are
unregistered under the Securities Act.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Lehman at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other Applicable Provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11(i), (iv) and (v) of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “settled by
Share Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

  (c)   Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
commercially reasonable judgment of Lehman acting in good faith, any Shares (the
“Hedge Shares”) acquired by Lehman for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Lehman
without registration under the Securities Act (other than as a result of Lehman
being an affiliate, as such term is used in the Securities Act and rules and
regulations promulgated thereunder, of Counterparty), Counterparty shall, at its
election: (i) in order to allow Lehman to sell the Hedge Shares in a registered
offering, make available to Lehman an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Lehman, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of

13



--------------------------------------------------------------------------------



 



      nationally recognized outside counsel to Counterparty reasonably
acceptable to Lehman, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Lehman a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if Lehman,
in its commercially reasonable judgment, is not reasonably satisfied with access
to Counterparty’s due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(c) shall
apply at the election of Counterparty; (ii) in order to allow Lehman to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement underwriting agreements customary for
private placements of equity securities, in form and substance reasonably
satisfactory to Lehman, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Lehman, due
diligence rights (for Lehman or any designated buyer of the Hedge Shares from
Lehman), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Lehman (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Lehman
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Lehman at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Lehman. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page PKD.N <equity> VAP (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).     (d)   Amendment to Equity
Definitions. The following amendment shall be made to the Equity Definitions:

     (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Lehman’s option, the occurrence of any of the events specified in
Section 6.01(h) or (i) of the Indenture.”
     (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Lehman may elect” and (2) replacing
“notice to the other party “with “notice to Counterparty” in the first sentence
of such section.

  (e)   Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Lehman a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 6% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Lehman with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Lehman, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Lehman and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without

14



--------------------------------------------------------------------------------



 



      limitation, Section 16 of the Exchange Act, relating to or arising out of
such failure. If for any reason the foregoing indemnification is unavailable to
any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) reasonably incurred (after notice to Counterparty in the form of a
documented invoice) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising from such failure, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Lehman.     (f)   Transfer and Assignment. Lehman may transfer or
assign its rights and obligations hereunder and under the Agreement, in whole or
in part, to any of its affiliates, or any entities sponsored or organized by, or
on behalf of or for the benefit of, Lehman, provided that such transferees are
not less creditworthy than, or such transferees’ payment and performance
obligations under this Transaction are guaranteed by, Lehman Brothers Holdings
Inc., and for so long as the ratings then assigned to such transferees (or, in
the case of any transferee whose payment and performance obligations under this
Transaction are guaranteed by Lehman Brothers Holdings Inc., Lehman Brothers
Holdings Inc.’s) long term unsecured debt or deposit obligations (not supported
by third party credit enhancement) is not less than “A” by Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc. or “A2” by
Moody’s Investors Service, Inc. If at any time at which the Equity Percentage
exceeds 8%, Lehman, in its discretion, is unable to effect a transfer or
assignment of a portion of its rights and obligations under this Transaction
with the prior written consent of Counterparty (such consent not to be
unreasonably withheld) covering the number of Shares causing the Equity
Percentage to exceed 8% (the “Excess Shares”) after its commercially reasonable
efforts on pricing terms reasonably acceptable to Lehman such that the Equity
Percentage is reduced to 8% or less, Lehman may designate any Scheduled Trading
Day as an Early Termination Date with respect to a such portion (the “Terminated
Portion”) of the Transaction constituting the Excess Shares, such that the
Equity Percentage following such partial termination will be equal to or less
than 8%. In the event that Lehman so designates an Early Termination Date with
respect to such a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
the number of Shares that Lehman or any of its affiliates beneficially own
(within the meaning of Section 13 of the Exchange Act) on such day, other than
any Shares so owned as a hedge of the Transaction, and the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.  
  (g)   Staggered Settlement. Lehman may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

  (i)   in such notice, Lehman will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;

15



--------------------------------------------------------------------------------



 



  (ii)   the aggregate number of Shares that Lehman will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Lehman would otherwise be required to deliver on such
Nominal Settlement Date; and     (iii)   Lehman shall reimburse Counterparty for
all reasonable and documented operational expenses related to said staggered
settlement.

  (h)   Right to Extend. Lehman may postpone any Potential Exercise Date or any
other date of valuation or delivery by Lehman, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Shares it is required to deliver hereunder), if
Lehman determines, in its reasonable discretion, and with the prior written
consent of Counterparty (such consent not to be unreasonably withheld), that
such extension is reasonably necessary or appropriate to preserve Lehman’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Lehman to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Lehman were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Lehman.    
(i)   Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.  
  (j)   Designation by Lehman. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Lehman to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Lehman may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Lehman obligations in
respect of the Transaction and any such designee may assume such obligations.
Lehman shall be discharged of its obligations to Counterparty to the extent of
any such performance, and shall not be discharged at any time prior thereto.    
(k)   No Netting and Set-off. Multiple Transaction Payment Netting and the
provisions of Section 6(f) of the Agreement shall not apply. Each party waives
any and all rights it may have to set-off delivery or payment obligations it
owes to the other party under the Transaction against any delivery or payment
obligation owed to it by the other party, whether arising under the Agreement,
under any other agreement between the parties thereto, by operation or law or
otherwise.     (l)   Equity Rights. Lehman acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

16



--------------------------------------------------------------------------------



 



  (m)   Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Underwriting Agreement for any reason by the close of business in New York on
July 5 (or such later date as agreed upon by the parties, which in no event
shall be later than July 10) (July 5 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Lehman and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Lehman an amount in cash equal to
the aggregate amount of costs and expenses reasonably incurred by Lehman
relating to the unwinding of Lehman’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by Lehman or its affiliates in connection with such hedging activities).
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Lehman and Counterparty
represent and acknowledge to the other that upon an Early Unwind and following
the payment referred to above, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.     (n)   Amendments to the
Agreement. Notwithstanding any term or provision contained in the Agreement,
(i) no Potential Event of Default or Event of Default shall apply with respect
to Counterparty as a defaulting party, and no Termination Event shall apply with
respect to Counterparty as an Affected Party, in each and any such case, except
to the extent any such Event of Default or Termination Event results in the
occurrence and continuance of an Additional Termination Event (as specified in
this Confirmation) or an Extraordinary Event elected as being applicable in this
Confirmation and Counterparty shall have no Specified Entities or Credit Support
Providers for purposes of the Agreement and this Transaction; (ii) without
limiting the generality of the foregoing, the Events of Default specified in
Sections 5(a)(i), (ii) (except to the extent that any violation of any such
agreement or obligation described therein or in this Confirmation (x) would
reasonably be expected to have a material adverse effect on the ability of BofA
to perform its obligations under this Transaction or (y) pertains to the
disposition of Hedge Shares pursuant to Section 8(c) of this Confirmation),
(iii), (iv) (except to the extent any misrepresentation made under this
Confirmation or under the Agreement would reasonably be expected to have a
material adverse effect on the ability of Lehman to perform its obligations
under this Transaction), (v), (vi) or (vii) of the Agreement, and the
Termination Events specified in the Agreement, shall not apply with respect to
Counterparty; and (iii) with respect to any early termination of all or any
portion of this Transaction for any reason pursuant to the terms of this
Confirmation, the Equity Definitions and/or the Agreement, and additionally
notwithstanding any term or provision in the Equity Definitions, (A) any amount
payable (or to be payable) by either party hereto to the other party hereto
arising as a result of such early termination (including any costs resulting
from unwinding hedging transactions) shall be determined in good faith and in a
commercially reasonable manner and (B) without limiting the foregoing, the party
determining the amount of any such payment (whether Lehman, Counterparty or the
Calculation Agent) shall (1) utilize commercially reasonable procedures and
methodologies so as to produce a commercially reasonable determination of such
amount, and (2) disclose in reasonable detail the material information utilized
(or to be utilized) by such party in making such determination.     (o)  
Guarantee. Lehman agrees, no later than the Effective Date, to provide a
guarantee of Lehman Brothers Holdings Inc. dated the Trade Date in a form
reasonably acceptable to Counterparty, and the parties agree that the Guarantee
shall be a Credit Support Document and Lehman Brothers Holdings Inc. shall be a
Credit Support Provider under the Agreement.     (p)   Regulatory Provisions.

17



--------------------------------------------------------------------------------



 



  (i)   Issuer represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.     (ii)   The Agent will furnish Issuer upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction evidenced hereby.

  (q)   Waiver of Trial by Jury. EACH OF COUNTERPARTY AND LEHMAN HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF LEHMAN OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.     (r)  
Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.

18



--------------------------------------------------------------------------------



 



Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

                      Yours sincerely,       Accepted and agreed to:    
 
                    Lehman Brothers OTC Derivatives Inc.       Parker Drilling
Company    
 
                   
By:
          By:        
 
                    Name:       Name:     Title:       Title:    

Execution time will be furnished upon Party B’s written request.

19